Name: Commission Regulation (EEC) No 1327/83 of 27 May 1983 amending Regulation (EEC) No 2545/81 laying down detailed rules for the application of measures for the marketing of sugar produced in the French overseas departments
 Type: Regulation
 Subject Matter: beverages and sugar;  economic policy;  tariff policy;  overseas countries and territories;  agricultural policy
 Date Published: nan

 28 . 5 . 83 Official Journal of the European Communities No L 139/11 COMMISSION REGULATION (EEC) No 1327/83 of 27 May 1983 amending Regulation (EEC) No 2545/81 laying down detailed rules for the appli ­ cation of measures for the marketing of sugar produced in the French overseas departments THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular Article 9 (6) thereof, Whereas, in view of the planned change in the currency used for determining the Caribbean-United Kingdom freight element specified in the first para ­ graph of Article 3 of Commission Regulation (EEC) No 2545/81 (3), the reference to the said currency should, for practical reasons, be deleted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 In the first indent of the first paragraph of Article 3 of Regulation (EEC) No 2545/81 , 'expressed in £ sterling' shall be deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 May 1983 . For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 177, 1 . 7 . 1981 , p . 4. (2) OJ No L 74, 18 . 3 . 1982, p. 1 . 3) OJ No L 248 , 1 . 9 . 1981 , p . 50 .